ON PETITION FOB REHEARING.
EICE, C. J.
Appellants have filed a petition for rehearing in this cause, or, in lieu thereof, that the court modify its judgment and remand the cause to the trial court for such further proceedings as may be’ deemed proper, *418with liberty to the trial court to entertain an application by them to amend their complaint.
Under the circumstances of this case, we think the former judgment should be modified. See Feehan v. Kendrick, on petition for modification of decision, 32 Ida. 225, 179 Pac. 507. The cause will therefore be remanded to the trial court, with authority, within its legal discretion, to entertain and determine a motion by appellants to amend their complaint, should such motion be made within ten days after filing the remittitur, or within such additional time as the trial court may grant them. If such motion shall not be made within such time, the judgment of the trial court will stand affirmed.
Budge and Dunn, JJ., concur.